Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants are respectfully reminded that they and other individuals, as set forth in 37 CFR 1.56, have a duty to bring to the attention of the Office any material prior art or other information cited or brought to their attention in any related foreign application. See MPEP 2001.06(a). The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are “material to patentability” of the application in question.  The individuals covered by 37 CFR 1.56 cannot assume that the examiner of a particular application is necessarily aware of other applications which are “material to patentability” of the application in question, but must instead bring such other applications to the attention of the examiner. See Dayco Prod., Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).  For example, if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications. Similarly, the prior art references from one application must be made of record in another subsequent application if such prior art references are “material to patentability” of the subsequent application. See Dayco Prod., 329 F.3d at 1369, 66 USPQ2d at 1808.  See MPEP 2001.06(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 10-12, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Man (KR 101459085 B1).
Man discloses:
10. A set connector (figs 1-6) for use with a carriage-optimized dinnerware assembly set (capable of performing the above intended use; the Office notes that Applicant has not positively claimed the set, plates, etc. so such structure is not required by Applicant), said set connector comprising a support disc of a diameter approximating the diameter of a side plate and having a plurality of extendible connectors extending from the perimeter thereof (03 of which the user is capable of providing a side plate that approximates the disc with connectors at 220 which at extendible as the user can extend the connectors between elements); the Office notes that it is common to stack elements of approximate diameters), each connector having a releasable connector at the distal end thereof for attachment to an outer edge of a dinner plate (200 capable of performing the above intended use), wherein the set connector is used by attaching each of the releasable connectors to the outer edge of the dinner plate (200 capable of performing the above intended use), the support disc then providing a support surface for the side plate which can be placed thereon whereby upon lifting the dinner plate the extendible connectors allow the side plate to be suspended below the dinner plate permitting the dual-layered transport of items on the dinner plate and the side plate to a disassembly location (Capable of performing the above intended use), where the side plate can be slidably removed from the support disc (capable of performing the above intended use); and the dinner plate can be placed on a surface directly on top of the support disc (Capable of performing the above intended use).

11. The set connector of Claim 10 wherein the set connector can be removed from the dinner plate by releasing the releasable connectors when the dinner plate is set down on the surface at the disassembly location (capable of performing the above intended use).

12. The set connector of Claim 10 wherein the support disc is circular (as in fig 1).

16. The set connector of Claim 10 wherein the extendible connectors are manually extendible by the user of the assembly set (capable of performing the above intended use, as the user can extend the connectors between elements). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-6, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Man (KR 101459085 B1) in view of Beny (D574188)
Man discloses
 1. A dinnerware assembly set (figs 1-6) optimized for carriage (capable of performing the above intended use), said assembly set comprising: a. a dinner plate (02); and c. a set connector (220, 03) comprising a support disc (03) and having a plurality of extendible connectors extending from the perimeter thereof (03), each connector having a releasable connector at the distal end thereof for attachment to an outer edge of the dinner plate (200);  the dinner plate placed on top (fig 1), and each of the releasable connectors being attached to the outer edge of the dinner plate (fig 1) whereby upon lifting the dinner plate the extendible connectors allow the side plate to be suspended below the dinner plate permitting the dual-layered transport of items on the dinner plate (capable of performing the above intended use); and the dinner plate can be placed on a surface directly on top of the support disc (capable of performing the above intended use).  
With respect to a side plate being added, Beny discloses related art to tableware and also discloses a plate being added upon another element/disc/plate (such as shown between figure 2, 3).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Man in view of Beny (by placing a side plate on the existing structure) in order to provide an additional element to provide the intended contents on in order to provide assistance to the user.

Man discloses:
2. The dinnerware assembly set of Claim 1 wherein the set connector can be removed from the dinner plate by releasing the releasable connectors, when the dinner plate is set down on the surface at the disassembly location (capable of performing the above intended use).

5. The dinnerware assembly set of Claim 1 wherein the support disc is circular (As in fig 1).

6. With respect to noncircular, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape because it has been held that a change in shape on the basis of its suitability for the intended use was an obvious extension of the prior teaching.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

9. The dinnerware assembly set of Claim 1 wherein the extendible connectors are manually extendible by the user of the assembly set (capable of performing the above intended use, as the user can extend the connectors between elements).

Claim(s) 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference as applied to claim 1 above, and further in view of Waldie (20070131697).
The Combined Reference discloses the claimed invention above with the exception of the following which is disclosed by Waldie: utensil sleeve and utensils (22 with utensils in fig 2).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Waldie (by providing the above element to any plate) in order to securely contain desired elements to be used with the existing elements in order to assist the user, such as with the intended purpose of eating food.

Claim(s) 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference as applied to claim 1 above, and further in view of Calderone (3136522).
The Combined Reference discloses the claimed invention above with the exception of the following which is disclosed by Calderon: springs that lengthen as the load on the side plate is increased (19).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Calderone (by replacing existing element with springs) in order to permit the device to accommodate different sized elements.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Man.
With respect to noncircular, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape because it has been held that a change in shape on the basis of its suitability for the intended use was an obvious extension of the prior teaching.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claim(s) 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Man as applied to claim 1 above, and further in view of Calderone (3136522).
The Combined Reference discloses the claimed invention above with the exception of the following which is disclosed by Calderon: springs that lengthen as the load on the side plate is increased (19).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Calderone (by replacing existing element with springs) in order to permit the device to accommodate different sized elements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735